Citation Nr: 0928665	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from February 1956 to 
January 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the claims 
on appeal.


FINDINGS OF FACT

1.  Competent and probative medical evidence of degenerative 
disc disease of the lumbar spine within one year following 
the Veteran's discharge from service, or of a nexus between 
the post-service degenerative disc disease of the lumbar 
spine and service, is not of record.  

2.  The competent evidence does not demonstrate any current 
right ankle disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1131, 1133, 11317, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

Here, the Veteran was sent a notice letter in January 2006, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, an 
additional letter was sent in March 2006 that explained how 
VA determines disability ratings and effective dates.

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not indicate that the Veteran's 
claimed disabilities may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  
Specifically, given the absence of documented treatment for 
degenerative disc disease of the lumbar spine for over 45 
years after discharge, the absence of credible statements of 
continuity of symptomatology, and the lack of competent 
evidence suggesting a nexus between service and the Veteran's 
claim, a remand for a VA examination would unduly delay 
resolution, with no likely benefit flowing to the Veteran.  
Furthermore, unlike Wells, the Veteran did not submit 
evidence of a current disability of the right ankle, although 
he was advised to submit or identify such evidence by the RO.  
Thus, there is no need for an examination for the right ankle 
disability claim, even considering the standard set forth in 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service private treatment records and a statement from 
the Veteran's representative.  The Board has carefully 
reviewed the statement and concludes that no available 
outstanding evidence has been identified.  The Veteran also 
identified the California Department of Corrections 
Correctional Training Facility as having records pertinent to 
the claims on appeal.  The Board has received an August 2005 
x-ray report from the facility; however, additional RO 
requests for remaining records went unanswered.    

Additionally, attempts to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) were made and it was established that such records 
were unavailable.  Specifically, they were noted to be 
presumed destroyed in a fire.  The Veteran has been advised 
of the RO's unsuccessful efforts and was advised in a May 
2006 letter to complete NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) as it may be 
useful in searching for any records which may possibly still 
exist.  The Veteran was also advised that he may submit any 
service treatment records in his possession for his claims on 
appeal.  In November 2005, the Veteran submitted a completed 
NA Form 13055 indicating treatment for the claims on appeal 
at Army hospitals in Bad Kreuznach, Germany and Landstuhl, 
Germany.  In December 2005, the Veteran also submitted a 
completed NA Form 13075 (Questionnaire About Military 
Service).  As of August 2006, the RO concluded that all 
efforts to obtain the Veteran's service treatment records 
have been exhausted and further attempts would be futile.  
Formal 
Findings of unavailability of records are associated with the 
claims folder.  It was noted that attempts had also been made 
to obtain records from alternate sources such as the Surgeon 
General's Office and sick/morning reports.  Such searches 
also proved fruitless.

In cases such as this, where the service treatment records 
are unavailable, the Board recognizes that it has a 
heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  However, the threshold for allowance of a claim is 
not lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service 
is not eliminated; rather, the Board's obligation to discuss 
and evaluate evidence is heightened. Russo v. Brown, 9 Vet. 
App. 46 (1996).

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, where a veteran served 90 days or more during a 
period of war, or for a period of 90 days after December 31, 
1946, and a chronic disease, including arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309 
(2008).

A.  Degenerative Disc Disease of the Lumbar Spine

The Veteran is claiming entitlement to service connection for 
degenerative disc disease of the lumbar spine as a result of 
an injury while in service in Germany.  Specifically, he 
stated in his December 2005 application for service 
connection that he slipped in a motor pool, injuring his 
back.  He contends to have been treated at hospitals in Bad 
Kruznach and Landstuhl.

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), degenerative disc disease 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (2008).  
As the evidence of record fails to establish any clinical 
manifestations of arthritis of the back within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.

Again, there are no service records available for review.  
Following separation from active service, post-service 
treatment records show that since 2005, the Veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
The August 2005 Correctional Training Facility x-ray report 
noted mild degenerative disc space narrowing at L5-S1, small 
marginal osteophytes at L4-5 and L5-S1, and no presence of 
fracture or spondylolisthesis.  A subsequent private 
treatment record dated in August 2006 shows further 
complaints of low back pain, and in July 2006, the Veteran 
was diagnosed with C4-5 and C5-6 degenerative disc disease 
with moderate foraminal encroachment on the left.  Moreover, 
in January 2007, the Veteran underwent an operation for 
posterior lumbar decompression for L4 and L5.  Such records 
do not address the etiology of the disability.  One of the 
January 2007 records indicated that he had experienced back 
problems "for a number of years."

Again, the first documented post-service treatment for a back 
disability is shown approximately 45 years following 
discharge of the Veteran's military service.  No in-service 
back complaints were found and there is no documented post-
service treatment until 2005.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, then, he is competent to report that he hurt his 
back during service in 1957 and received treatment at that 
time.  In a January 2007 private treatment note, the Veteran 
reported that his back pain had increased over the last year 
such that he gets sharp radiating pains in both legs when 
walking and gets relief by bending forward or sitting down.  
However, to the extent that he claims to have had continuous 
symptoms "for a number of years" in a January 2007 private 
treatment note, the absence of any treatment records until 
very recently is found to hold more probative value than his 
current recollection as to his experiences in the distant 
past.      

Based on the above, continuity of symptoms from 1959 onward 
is not established here, either by the medical evidence or by 
the Veteran's statements.  As stated above, the Veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
in August 2005, which is still many decades after service.  
Furthermore, no competent evidence causally relates a current 
back disability to active service.  

The Board is aware of the Veteran's contentions that his 
degenerative disc disease of the lumbar spine is 
etiologically related to service.  However, the question of 
etiology involves complex medical issues which the Veteran, 
as a layperson, is not competent to address.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no support for a grant of service connection 
for degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Right Ankle Disability

The Veteran is also claiming that his right ankle disability 
was caused by the slip in motor pool during his military 
service in 1957.   

The Board acknowledges the Veteran's appellate contentions; 
however, the record presents no basis to grant service 
connection for the claimed right ankle disability.  

Again, there are no service treatment records available for 
review.  A review of the post-service treatment records show 
no current complaints, treatments, or findings related to a 
right ankle disability, or residuals thereof.  Indeed, the 
claims file is entirely absent of any medical evidence 
showing complaints, manifestations, or diagnoses of a right 
ankle disability.  

Since there is no competent medical evidence of a current 
"disability," service connection cannot be granted.  
Indeed, the Court has held that a condition or injury 
occurred in-service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.).

Accordingly, for the reasons above, the Veteran's claim of 
service connection for a right ankle disability must fail.  
Again, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board finds that a preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for a right ankle 
disability is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


